                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                KNOXVILLE – COURTROOM 3B

  Case #: 3:21-cr-38                                                     Date: August 11, 2021

          United States of America          vs.   Benjamin Carpenter

   3UHVHQW%HIRUH Honorable Debra C. Poplin, United States Magistrate Judge



    &RXUWURRP'HSXW\                  Court Reporter                /DZ&OHUN
    Rachel Stone                       Kara Nagorny                   Michelle Gensheimer


    Asst. U.SAtty V                 3UREDWLRQ2IILFHU V           $WW\ V IRU'HIHQGDQW V 
    Casey Arrowood                                                    Benjamin Sharp
                                                                      Stephen McGrath




    2WKHUV3UHVHQW



   3URFHHGLQJV
    The Court held a motion hearing to address Doc. [34] Motion to Withdraw as Attorney filed by
    Benjamin Sharp. The Court held a portion of this hearing under seal. The Court granted the
    motion, and appointed Attorney Stephen McGrath as elbow counsel for all future proceedings.
    The Court also addressed Doc. [33] Motion to Continue Motion Deadlines filed by the defendant.
    The Court granted the motion, and reset the motion deadline to October 22, 2021, with
    government responses due November 5, 2021.

  Dates set at this hearing:                                                  DHDGOLQHV set at this hearing:
    Jury Trial:                                                               Discovery DDL:
    Pretrial Conf.:                                                           ✔ Motion Cut-Off:
                                                                                                    October 22
    Detention Hrng.:                                                          ✔
                                                                              Response to MWQV November 5
    0RWLRQ+UQJ                                                                 5HFLSURFDO'LVF
    6WDWXV&RQI                                                                 3OHD''/ 

         ✔   'HIHQGDQWUHPDQGHGWRFXVWRG\       Defendant released on Order Setting Conditions ofRelease.

7LPH 11:00               WR 12:20

             Rachel Stone
             ,               'HSXW\&OHUN&(57,)<WKHRIILFLDOUHFRUGRIWKLVSURFHHGLQJLVDQDXGLRILOH
Case 3:21-cr-00038-KAC-DCP
           .QR['&5B 321cr38 Document    37 Filed 08/11/21
                                   B 20210811        B 105133Page 1 of 1 PageID #: 222
